Citation Nr: 0102402	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss.

2.  Entitlement to service connection for a back condition, 
secondary to service-connected bilateral pes planus.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected right (major) shoulder impingement syndrome 
with tendonitis, effective from June 1, 1994.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral varicose veins, from June 1, 1994 
to January 11, 1998, the initial rating assigned, and in 
excess of 10 percent for each leg, from January 12, 1998.

5.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of right (major) 5th finger 
fracture, base of middle phalanx, effective from June 1, 
1994.

6.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

7.  Entitlement to an effective date prior to February 10, 
1997, for the grant of a 10 percent rating for bilateral pes 
planus.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. M.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to May 
1994.

This appeal arises from March 1995, May 1997, June 1997, 
November 1998, January 2000, and March 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The March 1995 RO decision on appeal denied the veteran's 
request for service connection for residuals of right (major) 
5th finger fracture, base of middle phalanx.  In May 1997, 
during the pendency of this appeal, a Hearing Officer 
decision granted service connection for this disability, 
assigning a noncompensable rating and a June 1, 1994 (date of 
claim) effective date.  The veteran appealed the assigned 
rating.  In April 1999, during the pendency of this appeal, 
the RO increased the evaluation to 10 percent disabling.  
Inasmuch as the grant of a 10 percent rating is not the 
maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

The issues of service connection for a back condition, 
secondary to service-connected bilateral pes planus; a rating 
in excess of 20 percent for service-connected right (major) 
shoulder impingement syndrome with tendonitis, effective from 
June 1, 1994; a rating in excess of 10 percent for service-
connected bilateral varicose veins, from June 1, 1994 to 
January 11, 1998, the initial rating assigned, and in excess 
of 10 percent for each leg, from January 12, 1998; an 
increased rating for bilateral pes planus, currently rated as 
10 percent disabling; and for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  A right ear hearing loss disability for VA purposes was 
not shown or diagnosed during the veteran's active duty 
service; no right ear sensorineural hearing loss was 
manifested to a compensable degree within one year after 
service; and there is no medical opinion of record relating 
any currently diagnosed right ear hearing loss to the 
veteran's active duty service.

2.  The veteran's right (major) 5th finger disability is 
currently manifested by arthritis and limitation of motion.

3.  On February 10, 1997, the RO received the veteran's claim 
for an increased rating for bilateral pes planus; an 
increased rating for that disability was granted in April 
1999, effective from the date of receipt of the claim.

4.  There is no evidence of record within one year prior to 
the date of receipt of the veteran's increased rating claim, 
upon which to base a compensable rating.


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of right (major) 5th finger 
fracture, base of middle phalanx, effective from June 1, 
1994, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003 (2000).

3.  The requirements for an effective date prior to February 
10, 1997, for a compensable rating for bilateral pes planus, 
have not been met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(1)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a right ear hearing loss

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's February 1989 Coast Guard enlistment physical 
examination report indicated that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 2.5 decibels for the right ear.  Speech 
audiometry testing was not shown.

A March 1989 reference audiogram report indicated that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 2.5 decibels for the right ear.  Speech 
audiometry testing was not shown.

A January 1992 audiogram report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear.  Speech 
audiometry testing was not shown.

A December 1992 audiogram report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 7.5 decibels for the right ear.  Speech 
audiometry testing was not shown.

A January 1993 audiogram report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
5

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 7.5 decibels for the right ear.  Speech 
audiometry testing was not shown.

A March 1994 discharge physical examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 5 decibels for the right ear.  Speech 
audiometry testing was not shown.

An April 1994 audiogram report indicated that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
0
5
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear.  Speech 
audiometry testing was not shown.

Audiometric testing measures threshold hearing levels [in 
decibels (dB)] over a range of frequencies [in Hertz (Hz)]; 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
(Citation omitted); Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience a documented 
right ear hearing loss disability for VA purposes at any time 
during his active duty service.  However, the lack of 
evidence of hearing loss disability at separation is not 
fatal to the veteran's claim.  Laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the current hearing loss disability to the veteran's 
period of active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A July 1994 VA audiological examination report indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  An August 1994 follow up evaluation report 
contains a notation that evaluation of the veteran's 
"central auditory processing ability should be considered."  
The results of this evaluation clearly do not change the fact 
that the veteran's right ear hearing loss does not meet the 
criteria of § 3.385.

No medical evidence has been submitted which shows the 
manifestation of a right ear sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's May 1994 discharge from service.  See 38 C.F.R. 
§ 3.309(a); Opinion of the Under Secretary for Health, 
Characterization of High Frequency Sensorineural Hearing Loss 
(Oct. 1995).

A March 1997 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
5
10
15

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 10 decibels for the right ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear.

A February 1999 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
10
15

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 12 decibels for the right ear.  The examiner 
noted that speech recognition scores appeared to be reduced 
in a fashion that was not commensurate with pure tone 
thresholds across the speech frequency range.  Further, he 
indicated that "[v]ariability in speech scores at this time 
make them unacceptable for rating purposes and rating is 
recommended based on pure tone averages.  ...  Several 
discrepancies in evaluation were noted.  These discrepancies 
include poor agreement between ascending and descending 
thresholds with variability of as much as 50 [decibels] at 
500 cycles for the right ear.  Also noted were the offering 
of half-word speech reception thresholds bilaterally.  It was 
noted during speech tests that NO initial consonant errors 
were observed for either ear on any of the word lists.  These 
findings are suggestive of nonorganic loss components, 
especially for speech scores.  It is recommended that pure 
tone thresholds be used for rating purposes of this 
examination at the present time."

The veteran submitted a statement in May 1999, which 
essentially reported that his right ear hearing loss has 
worsened.  The veteran was provided hearings at the RO in 
February 1997, January 1999, and May 2000.  A right ear 
hearing loss was discussed during the January 1999 hearing.  
At that time the veteran testified that: the noise of the 
ship's engines (his DD 214 contains information that his 
military occupation specialty was as a machinery technician 
in the Coast Guard) was sometimes 145 decibels, and that he 
was required to wear ear protection for noise; he had to 
switch from this ear protection to headphones to communicate, 
and that the headphones did not provide the same noise 
protection as the ear protection devices; and he now has 
right ear hearing problems.  He wife testified that the 
veteran has to periodically have his ears cleaned by removing 
wax, because his ears have lost the ability to drain.

The veteran's current right ear hearing has been found to be 
essentially normal, clearly not meeting the regulatory 
threshold requirements for a right ear hearing disability 
under § 3.385.  While the February 1999 VA audiological 
examination report did not provide a speech recognition 
score, the reasons for this were fully and adequately 
explained, and indicate that pure tone thresholds were 
adequate in determining whether the veteran currently has a 
right ear hearing loss for VA purposes.  Since the veteran's 
current right ear pure tone thresholds do not meet the 
regulatory threshold requirements for a hearing disability 
for VA purposes, and while his statements of noise exposure 
during service are accepted as credible, there is also 
unfortunately no medical evidence of record showing a nexus 
between any current right ear hearing loss and his active 
duty service.  As the United States Court of Appeals for 
Veterans Claims (Court) has held, competent medical evidence 
of a nexus between any current hearing loss and the veteran's 
active duty service must be shown.  Lay testimony cannot 
provide such medical evidence because lay persons are not 
competent to offer medical opinions.  See Boyer v. West, 11 
Vet. App. 477, 478 (1998); Wade v. West, 11 Vet. App. 302, 
304-306 (1998); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the preponderance of the evidence is against 
service connection for a right ear hearing loss.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Board is also satisfied that the requirements of the 
Veterans Claims Assistance Act of 2000, both as to notice to 
the veteran and as to the duty to assist, have been met.

II.  A rating in excess of 10 percent for residuals of right 
(major) 5th finger fracture, effective from June 1, 1994

The veteran has voiced disagreement with the 10 percent 
rating assigned his service-connected residuals of right 
(major) 5th finger fracture, base of middle phalanx.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board notes the 10 percent rating for 
the veteran's service-connected right 5th finger disability 
is effective June 1, 1994, the date of receipt of the 
veteran's application for compensation.  Thus, the Board will 
consider whether a higher rating is warranted on or 
subsequent to that date.

During his September 1994 VA examination the veteran denied 
any medical problems since his discharge in May 1994, 
including operations or injuries.  He also denied any history 
of fractures, and reported he had no problems with his bones 
or joints.  Later, however, when asked if anything bothered 
him right now, he said, "yeah, my finger - yeah, my right 
pinkie."  He reported being right handed.  Upon physical 
examination his fingers were found to have a "full range of 
motion without difficulty."  Dorsiflexion, palmar flexion, 
and radial and ulnar deviation were found to be normal.  The 
examiner noted the veteran could "[oppose] the thumb to each 
finger bilaterally successively[,] without problems."  Grip 
strength and manual dexterity were noted to be good, and the 
veteran was noted to be able to abduct and adduct the 
fingers.  The diagnostic impression was that, with the 
exception of minimal varicose veins, there were no objective 
findings of disability.

During the veteran's March 1997 VA examination he reported 
that when he carried something in his right hand, his 5th 
finger would start throbbing and give him discomfort, and 
that changes in the weather also caused pain and discomfort.  
He reported he took no pain medication, but that, at times, 
his finger interfered with his work.  Upon physical 
examination the right 5th finger distal phalangeal joint, on 
the posterior aspect, showed mild prominence.  Function and 
motion testing of the thumb and fingers resulted in an 
approximation of the tip of the thumb to the fingers.  The 
right 5th finger approximation was noted to be in slow 
motion, with questionable catching.  The right hand fingers 
were noted to be able to approximate the median transverse 
fold of the right palm, and "[t]he grasping objects was [a] 
normal examination."  The distal interphalangeal, proximal 
interphalangeal, and metacarpal phalangeal joints were noted 
to slowly flex.  X-rays of the right 5th finger revealed 
irregular linear lucency at the base of the right 5th finger 
middle phalanx, which was noted to possibly represent a 
fracture.  The impression was a probable fracture at the base 
of the right 5th finger middle phalanx.  The diagnosis was a 
trauma injury, probable fracture at the base of the right 5th 
finger middle phalanx.

An April 1998 bone scan of the right 5th finger revealed 
normal blood flow to the bilateral hands, without any 
abnormal areas of hyperemia or oligemia, and no abnormal 
increased uptake at the right 5th digit.  The impression was 
no abnormality at the right 5th digit.

During an April 1998 VA examination the veteran reported the 
inservice fracture of his right 5th finger, at the distal 
interphalangeal joint, in 1989.  He also reported receiving 
nonsteriodal anti-inflammatory medication in service in 1991.  
He continued to complain of throbbing pain at the distal 
interphalangeal joint of the right 5th finger.  He also 
reported no previous diagnosis of arthritis or nonunion in 
that finger, but that he could not put weight on it, he could 
not carry things with his right hand, and he could not grab 
or pull things with that hand.  He reported then being a 
driver at a freight company.  He reported using Excedrin for 
pain in that finger.  He reported no flare ups of pain.  He 
reported the pain is from 3, on a scale of 1-10, to 10.

Upon physical examination slight swelling and redness were 
noted at the distal interphalangeal joint of the right 5th 
finger, and at the proximal interphalangeal joint.  No heat 
was noted in either joint.  Active range of motion of the 
right 5th finger distal interphalangeal joint was from 20 
degrees to 70 degrees.  The examiner explained that the 
veteran had a flexed distal interphalangeal joint and could 
not fully extend the joint to 0 degrees, actively.  The 
veteran also could not fully flex the joint to 90 degrees, 
due to pain.  Passive range of motion of the joint was found 
to be extension of 0 degrees and flexion to 90 degrees.  
Muscle strength of the distal interphalangeal joint was found 
to be 5/5, but flexion strength was found to be 4/5, due to 
pain.  Tenderness was noted at the joint space, particularly 
at the dorsal part.  No deformity "per se" was noted from 
the "outside."  Slight swelling was noted at the proximal 
interphalangeal joint.  Range of motion of the proximal 
interphalangeal joint was noted to be full passively and 
actively.  Flexion was found to be 95 degrees and extension 
was 0 degrees.  Muscle strength was noted to be 5/5 in the 
flexors and the extensors.  Muscle strength was noted to be 
5/5 in the flexors and extensors of the metacarpal phalangeal 
joint.  The summary addendum (after the April 1998 bone scan, 
noted above) was no abnormality at the distal interphalangeal 
joint of the right 5th finger.  No objective finding suggests 
arthritis.  The veteran has flexion contracture of the distal 
interphalangeal joint of the right 5th finger only.  "There 
is no functional impairment/limitation from this deformity."

In his June 1998 substantive appeal the veteran referred to 
38 C.F.R. § 4.45, and indicated that "less movement than 
normal," "weakened movement," "excess fatigability," 
"incoordination," and "pain of movement of my finger," 
were part of the manifestations of residuals of right (major) 
5th finger fracture, base of middle phalanx.

During his January 1999 hearing at the RO the veteran 
testified that: he is right handed; his right 5th finger was 
not "set" after his inservice fracture, resulting in a 
deformity; he cannot make a fist with his right hand; lack of 
strength in that finger results in grip problems; he has 
constant pain in that finger; he has limitation of motion and 
numbness in that finger; and that his right 5th finger is 
essentially fused.

During a February 1999 VA examination the veteran reported 
essentially the same complaints as to his right 5th finger as 
he had during the 1998 examination, except that he reported 
the pain at rest was now only 2-3 on a scale of 1-10, and 6 
with activity.  Additionally, he also now reported a tingling 
sensation in the finger, and stiffness, weakness, and limited 
range of motion.  He reported he still has had no treatment 
for the finger.  The examiner, after noting he did not have 
the claims file for review prior to the examination, 
indicated that, upon physical examination, an obvious flexor 
contracture of -10 degrees at the distal interphalangeal 
joint was seen.  The right 5th finger was not found to be 
tender to palpation, nor were redness, erythema, or edema 
present.  Strength of the right 5th finger was noted to be 
0/5 with flexion/extension, and the veteran indicated he 
could not make a fist with his right 5th finger.  A February 
1999 X-ray report contained an impression of old, healed 
fracture at the base of the terminal phalanx of the right 5th 
finger, with degenerative changes.  The diagnosis was status 
post fracture of the right 5th digit with degenerative 
changes.

In an April 1999 Hearing Officer decision a 10 percent rating 
for residuals of right (major) 5th finger fracture, base of 
middle phalanx, was granted, effective June 1, 1994, based 
upon functional loss due to pain under 38 C.F.R. §§ 4.40-
4.45.  In the present decision the Board finds the 10 percent 
rating to be appropriate, but for different reasons.

Initially, the Board notes that 38 C.F.R. § 4.68 provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5156 provides that amputation 
of the little (5th) finger, with metacarpal resection (more 
than one-half the bone lost), warrants a 20 percent rating 
for both the major and minor hands.  An amputation without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, warrants a 10 percent rating for both 
the major and minor hands.  A note to that code provides that 
the single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.  
Thus, a rating in excess of 20 percent for the veteran's 
right (major) 5th finger disability is not allowed under the 
rating schedule.  Also, pain cannot be the basis for an award 
under a diagnostic code in excess of the maximum rating under 
that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

38 C.F.R. § 4.71a, DC 5227 provides that ankylosis of any 
other finger (other than the thumb, index, or middle finger) 
warrants a noncompensable (0 degrees) rating.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Thus, a compensable 
rating is not warranted under this code for the veteran's 
right 5th finger disability.

38 C.F.R. § 4.59 provides that, with any form of arthritis, 
painful motion is an important factor of disability; the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the  tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [DC] 5003, even though there is no 
actual limitation of motion."  38 C.F.R. § 4.71a, DC 5010 
provides that arthritis, due to trauma, substantiated by X-
ray findings, is to be rated as degenerative arthritis, under 
DC 5003.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

A review of the medical evidence reveals the first objective 
evidence of abnormal pathology appears in the April 1998 VA 
examination report.  While the examiner concluded "[t]here 
is no functional impairment/limitation from this deformity," 
this report contained notations that there was limitation of 
motion of the right 5th finger.  The February 1999 VA X-ray 
report revealed degenerative changes.  Thus, a 10 percent 
rating, and no more, is warranted under § 4.59 and DC 5010-
5003.

The Court has held that, in rating musculoskeletal 
disabilities, in accordance with 38 C.F.R. §§ 4.40, 4.45, 
and, by inference, 4.59, the Board is required to consider 
assigning a higher rating (in a case where the rating has 
been assigned in accordance with a diagnostic code based on 
limitation of motion) when there is greater limitation of 
motion from pain on use during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Section 4.40 provides that, 
when functional loss is due to pain, it must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the [veteran] undertaking the motion."

In the present case the veteran, during his February 1999 VA 
examination, reported the pain in his right 5th finger was 
now less than that reported during his April 1998 
examination, and that he still has not sought treatment for 
his right 5th finger disability.  While the veteran reported, 
during the February 1999 examination, all the symptoms noted 
under 38 C.F.R. § 4.45 for his finger, the pathology found on 
examination was that there was no tenderness to palpation, no 
redness, erythema, and no edema.  Additional impairment 
during exacerbations, or flare-ups, of his condition has not 
been reported or demonstrated.  There is no medical evidence 
to show that any other symptom, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support a higher rating.  While the 
veteran reported occasionally dropping things he was carrying 
in his right hand, and while strength of the right 5th finger 
was found to be 0/5, the pathology of § 4.45 has not been 
objectively shown.

Notably, the Board observes that in rating a disorder it must 
be kept in mind that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided .... Both 
the use of the manifestation not resulting from service 
connected disease or injury in establishing the service 
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, however, "for a veteran to have 
separate and distinct manifestations" from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  In the present case 
the 10 percent rating assigned under § 4.59 and DC 5003 is 
based upon a limitation of motion.  No medical evidence has 
been submitted which shows the veteran has such a limitation 
of motion as to warrant a rating in excess of 10 percent.

The Court has also held that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  In that regard, as noted above, the veteran has 
reported the symptoms of § 4.45, which are unsubstantiated by 
the medical evidence.  The Board notes that the veteran's 
February 1994 inservice psychiatric examination report 
reveals a pattern of lying, making excuses for unacceptable 
behavior, evincing "manipulative self-aggrandizement," 
reporting being "a stellar performer in his job, although 
consultation with his Command reveals he is at best an 
average performer and that his average performance has been 
declining," and not having a conscience, resulting in a 
diagnosis of severe anti-social personality disorder.  During 
an August 1994 psychiatric examination he reported that "I 
use people."  Therefore, given the veteran's previous 
propensity towards a lack of truthfulness or trustworthiness, 
the Board cannot accept his unsubstantiated reports that 
mimic the pathology of § 4.45.  Thus, there is no objective 
basis for the assignment of a schedular rating in excess of 
10 percent for his right 5th finger disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Codes 5214, 
5215; DeLuca, supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's residuals of 
right (major) 5th finger fracture, base of middle phalanx, at 
any time subsequent to June 1, 1994.  In determining a rating 
for a disability, the Board may only consider those factors 
which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The Board's selection of a diagnostic code 
may not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert, 
supra.

III.  An effective date prior to February 10, 1997, for the 
grant of a 10 percent rating for bilateral pes planus

The veteran's original claim for service connection for flat 
feet (pes planus) was received by the RO on June 13, 1994.  A 
March 1995 RO decision granted service connection for pes 
planus, assigning a noncompensable (0 percent) rating and a 
June 1, 1994 effective date.  The June 1, 1994 effective date 
was assigned under 38 C.F.R. § 3.400(b)(2)(i), which provides 
that direct service connection effective dates shall be the 
"[d]ay following separation from active service or [the] 
date entitlement arose if [the] claim is received within 1 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later."  The veteran's DD 214 contains information that the 
veteran was discharged on May 31, 1994.

A statement, dated May 8, 1995, was received by the RO on May 
22, 1995.  That statement read "I just received notice from 
the VA medical staff, that on all of my claims of 
compensation, has [sic] been denied.  I am writing this 
letter, as to appeal this decision you have made, please send 
me all necessary documents to state an appeal of the VA 
decision."  A letter, dated May 30, 1995, was sent the 
veteran by the RO, which letter contained notations that the 
veteran's letter of May 8, 1995 had been accepted as a notice 
of disagreement (NOD), but that "additional information is 
needed from you."  The letter further advised the veteran to 
"[p]lease use the enclosed Statement in Support of Claim to 
specify the issue or issues you are in disagreement with; 
also, include your reasons and any supporting evidence you 
may have."

In response to this letter the veteran submitted a statement, 
dated on June 4, 1995, and received by the RO on June 9, 
1995, on a VA Form 21-4138, Statement in Support of Claim, 
which statement began, "[o]n all of my claims for 
determination, I was given zero disability.  This I can not 
believe."  The veteran then discussed his hearing loss, his 
right shoulder, his right little finger, his varicose veins, 
his alcoholism, his personality disorder, and his 
unemployability due to these problems.  There is no mention 
in either of the statements, or the evidence submitted with 
the June 4, 1995 statement, of the veteran's feet, pes 
planus, flat feet, the assigned rating for his bilateral pes 
planus, or the effective date of the noncompensable rating 
assigned his bilateral pes planus.

38 C.F.R. § 20.201 provides that "a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear."  (emphasis added.)  Also, an NOD is defined by 
regulation as "[a] written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the [RO] 
and a desire to contest the result"; it "must be in terms 
which can be reasonably construed as [expressing] 
disagreement with that determination and a desire for 
appellate review."  Fenderson v. West, 12 Vet. App. 119, 128 
(1999).  In Gallegos v. Gober, 14 Vet. App. 50 (2000), the 
Court invalidated that part of § 20.201 which states "and a 
desire for appellate review."  Gallegos, 14 Vet. App. at 54-
57.

As the March 1995 RO decision constituted a complete grant of 
the benefit requested by the veteran, i.e., service 
connection for bilateral pes planus, and as no NOD as to the 
assigned rating was received, that decision became final in 
March 1996.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103; Person v. Brown, 5 Vet. App. 449, 450 (1993).  The 
United States Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held in a line of cases concerning jurisdiction, 
that an NOD applies only to the element of the claim 
currently being decided (service connection), and necessarily 
cannot apply to "the logically down-stream element of 
compensation level." Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997).  Thus, a veteran is now required to file a 
separate notice of disagreement for each disputed element of 
a disability claim.  In the present case neither of the 
veteran's 1995 statements meets the criteria of § 20.201, as 
to the issue of disagreement with the assigned rating for the 
veteran's service-connected bilateral pes planus.

On a Statement in Support of Claim, which was apparently 
submitted to the RO during the veteran's February 10, 1997 
personal hearing at the RO, the veteran stated that "I feel 
my flat feet have increased in severity and request further 
evaluation."  This statement was properly accepted by the RO 
as a new claim for an increased rating for pes planus.  In a 
June 1997 decision the RO increased the rating for the 
veteran's bilateral pes planus to 10 percent, effective 
February 10, 1997.  In that decision the RO indicated that 
there was no medical evidence of record prior to February 10, 
1997, showing any complaints of or treatment for, bilateral 
pes planus, nor any examination upon which to base a 
compensable rating prior to that date.

38 C.F.R. § 3.400 provides that, except as otherwise 
provided, the effective date of a rating and award of 
compensation based on a claim for an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  Section 3.400(o)(1) provides 
that, except as provided in paragraph (o)(2) of this section, 
the effective date of a claim for an increased rating will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Section 3.400(o)(2) provides 
that, as to disability compensation, the effective date of a 
claim for an increased rating will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the effective date will be 
the date of receipt of the claim.

After a thorough review of the claims file the Board finds no 
evidence, either lay or medical, between a September 1994 VA 
examination report and a March 1997 VA examination report; 
thus, there is no evidence within one year prior to the date 
of receipt of the veteran's increased rating claim, upon 
which to base a compensable rating.

Accordingly, the preponderance of the evidence is against an 
effective date prior to February 10, 1997, for the grant of a 
10 percent rating for bilateral pes planus.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert, 
supra.

The Board is also satisfied that the requirements of the 
Veterans Claims Assistance Act of 2000, both as to notice to 
the veteran and as to the duty to assist, have been met.


ORDER

Service connection for a right ear hearing loss is denied.

A rating in excess of 10 percent for service-connected 
residuals of right (major) 5th finger fracture, base of 
middle phalanx, effective from June 1, 1994, is denied.

An effective date prior to February 10, 1997, for the grant 
of a 10 percent rating for bilateral pes planus, is denied.


REMAND

I.  An increased rating for bilateral pes planus and service 
connection for a back condition

The veteran has voiced disagreement with the 10 percent 
rating assigned his service-connected bilateral pes planus 
(flat feet).

During the veteran's September 1994 VA examination he 
reported no problems with his feet.  Upon physical 
examination the examiner noted that, in the standing 
position, the veteran's feet were flat, which pathology, in 
the examiner's opinion, was congenital in origin.  The 
examiner's diagnostic impression was that, with the exception 
of minimal varicose veins, there were no objective findings 
of disability.

During his March 1997 VA examination the veteran reported he 
was diagnosed in service in 1991 with pes planus, but 
received no corrective shoes or shoe inserts.  He complained 
of pain in the medial aspect of the plantar surface of both 
feet with walking and standing, but no pain on rest.  The 
duration was reported as being 2-3 hours.  The veteran 
described the severity as moderate, sometimes severe, and 
sometimes interfering with his job as a truck driver with a 
freight company.  He reported taking Tylenol for the pain.  
Upon physical examination no callosities were found, and the 
medial midfoot structure was firmly on the floor when loaded.  
The examiner indicated the veteran's feet did not deform 
beyond flat, and corrected towards normal medial arches when 
unloaded.  Standing, squatting and rising on toes and heels 
was found to be within normal limits.  His gait was noted to 
be within normal limits and no secondary skin or vascular 
changes were noted.  X-rays of both feet revealed minimal 
degenerative changes involving the left navicular bone, an 
old, healed fracture deformity of the right 5th metatarsal 
bone, no evidence of acute osseous injury, and no definite 
evidence of pes planus seen.  The impression was no evidence 
of acute osseous injury seen.  The diagnosis was flatfeet.

The Board notes that service connection is not in effect for 
degenerative changes involving the left navicular bone, or 
residuals of an old, healed fracture deformity of the right 
5th metatarsal bone.

During his September 1998 VA examination he reported more 
problems with his feet, including pain at the arches, tops 
and bottoms of his feet, stiffness, daily swelling, 
fatigability and lack of endurance, more with physical 
activity.  He denied weakness or "red hot joints."  He 
reported using over-the-counter insoles with a little arch 
support, which help to some extent.  He reported wearing 
boots when working.  He reported sore feet every day, until 
he sits down to relieve the pain.  He reported the severity 
of the pain to be moderately severe, and at times, extremely 
severe.  "Aggravators" were reported to be walking, 
standing, using the foot pedals of a vehicle, carrying 
weight, and going up and down stairs.  Elevation helps 
relieve the pain.  He reported using no crutches, braces, or 
canes, and that he could not participate in playing softball 
or volleyball, or do some household chores.  Upon physical 
examination the veteran was noted to walk with a normal gait 
on his toes and heels, while wearing working boots.  No arch 
support or insole was being used in the boots at that time.  
The boots had no evidence of abnormal wearing.  The veteran 
was noted to have normal posture on standing, squatting, 
supinating, pronating or rising on his toes and heels.  He 
was also able to hop.  Flat arches, bilaterally, were noted 
on nonweight bearing, and on weight bearing the arches had 
firm contact with the floor.  The examiner noted that the 
feet did not have tenderness or motion pain at all.  No 
evidence of swelling, calluses, skin breakdown, ulceration, 
or inflammation was found.  The ankles were noted to be 
nontender with good stability and full range of motion in all 
directions.  The toes and feet were found to have full range 
of motion without restriction.  No evidence of hammer toes, 
claw feet, hallux valgus deformity, skin or vascular changes, 
or pigeon toes was found.  The feet were noted to be warm, 
with no evidence of infection or corns.  The diagnosis was 
bilateral flat feet.

During the veteran's January 1999 personal hearing at the RO 
he testified that: he and the VA examiner had a hard time 
communicating and understanding each other (language 
problem); the VA examiner did not note in her report that he 
had told her the shoes he wore to the examination were new, 
thus accounting for the fact no wear was shown on the soles; 
the reason he did not have treatment records for his 
complaints was that VA health care providers had told him 
there was nothing they could do to relieve his problems, and 
that all they could do was to prevent them from worsening; 
his feet hurt and swell with use; new boots cause pain in his 
feet; elevation of his legs relieves the pain in his feet; he 
can stand for only 1/2 hour to 45 minutes; and that he has a 
problem using the clutch in his truck at work due to the pain 
in his feet.

During a February 1999 VA examination the veteran essentially 
reported the same complaints as he had during his September 
1998 examination, with the addition of his report of the pain 
in his feet being a 7-8, on a scale of 1-10, when he is 
working.  He reported he could walk 3-4 blocks with shoe 
inserts before the pain starts, and pain within one hour 
without inserts.  He reported that his shoes wore over the 
outer aspect of the heels.  Upon physical examination the 
arches of the veteran's feet were found to be flattened 
bilaterally.  The veteran was able to rise up on "tiptoes," 
but was unable to walk due to unsteadiness and complaints of 
pain.  Calluses were noted on the medial aspect of the great 
toes, bilaterally.  His skin on the feet was noted to be 
warn, dry, and intact.  The examiner indicated the veteran 
bore his weight to the inside of his feet when walking.  The 
veteran also complained of severe pain and grimaced during 
palpation on the top and plantar surfaces bilaterally, 
especially at the balls of his feet.  No unusual wear was 
noted on the soles of his shoes, but the veteran told the 
examiner that the shoes he wore to the examination were not 
his "everyday" shoes.  No evidence of hammer toes, high 
arches, clawfeet, or hallux valgus were found.  The examiner 
noted that X-rays of the feet were negative for abnormality.  
The examiner also noted that a review of Mercier found that 
the signs and symptoms of the veteran's feet problems 
supported a diagnosis of plantar fasciitis, which was noted 
in VA treatment reports.  The pertinent diagnoses were 
plantar fasciitis bilaterally, and pes planus bilaterally.

A September 1999 podiatry clinic report contains the results 
of a physical examination of the veteran's feet.  This 
examination noted that pulses were palpable bilaterally 
dorsalis pedis (pulse) and posterior tibial; a compliment 
fixation test was within normal limits bilaterally; 2nd 
degree pes planus was noted bilaterally upon weight bearing; 
mild pes planus was noted bilaterally with non-weight 
bearing; with loading of the mid-tarsal joint and forefoot 
the arches collapsed bilaterally; thrombotic thrombocytopenic 
purpura was noted at the course of the tibialis at the 
posterior tendon at insertion bilaterally; no thrombotic 
thrombocytopenic purpura was noted at the tarsal tunnel 
region bilaterally; negative Tinel's and Villeaux signs were 
found bilaterally; thrombotic thrombocytopenic purpura course 
was noted at the medial slip of the plantar fascia 
bilaterally; and no palpable masses or defects were noted 
bilaterally.  The impressions were bilateral pes planus, 
tibial posterior tendonitis, and bilateral plantar fasciitis.

As noted above, service connection is not in effect for 
tibial posterior tendonitis, and bilateral plantar fasciitis.  
The Board also notes the veteran has not been examined by an 
orthopedic specialist to determine whether any currently 
diagnosed back condition was caused or aggravated by the 
veteran's service-connected pes planus.

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A), also provides that, in the case of a 
claim for disability compensation, the assistance provided 
the veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

The Board also notes that if a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and the VA is required to decide those issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds 
that a disposition on the issue of service connection for 
tibial posterior tendonitis and bilateral plantar fasciitis 
may have an impact on the adjudication of the issue of 
secondary service connection for a back condition.  Thus, the 
Board believes that a remand of these claims is necessary to 
afford the veteran an examination by a podiatrist to 
determine whether any currently diagnosed tibial posterior 
tendonitis and/or bilateral plantar fasciitis was caused by 
the veteran's active duty service or was caused or aggravated 
by his service-connected pes planus, and by an orthopedic 
specialist to determine whether any currently diagnosed back 
condition is caused or aggravated by any service-connected 
foot condition.

II.  Increased ratings for bilateral varicose veins and right 
(major) shoulder impingement syndrome with tendonitis

Appellate review of a decision by an agency of original 
jurisdiction (AOJ), usually the RO, is initiated by the 
claimant's filing a timely NOD with the AOJ and is perfected 
by the claimant's filing a substantive appeal with the AOJ.  
See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. App. 119, 
128 (1999); see also 38 U.S.C.A. § 7105 (West 1991).  When an 
NOD is timely filed, the agency of original jurisdiction must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the agency of original 
jurisdiction must prepare a statement of the case (SOC) 
pursuant to 38 C.F.R. § 19.29, unless the matter is resolved 
by granting the benefits sought on appeal or the NOD is 
withdrawn by the appellant or his or her representative.  
38 C.F.R. § 19.26.  The June 1995 and November 1997 decisions 
constituted a complete grant of the benefits requested by the 
veteran, i.e., service connection.  As previously noted, the 
Fed. Cir. has held in a line of cases concerning 
jurisdiction, that a notice of disagreement applies only to 
the element of the claim currently being decided, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level." Grantham, supra.  Thus, a 
veteran is now required to file a separate notice of 
disagreement for each disputed element of a disability claim.  
In the present case the veteran filed an NOD in July 1995 as 
to the rating assigned his bilateral varicose veins in the 
June 1995 decision, and in December 1997 as to the rating 
assigned his right shoulder disability in the November 1997 
decision.  No SOC as was ever issued in either case.  Thus, 
these issues must be remanded to the RO for issuance of an 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).


III.  TDIU

As noted above, under the new Veterans Claims Assistance Act 
of 2000, VA is required to assist the veteran in obtaining 
evidence to substantiate his claims.  This law also requires 
examinations and medical opinions when necessary to 
substantiate veterans' claims.  In the present case the 
veteran has not been afforded a VA examination to determine 
whether he is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  After completion of all development 
noted above and in compliance with the Veterans Claims 
Assistance Act of 2000, the veteran should be afforded a VA 
examination to determine whether he is totally disabled due 
to his service-connected disabilities.

The Board also notes the veteran has submitted new evidence 
in connection with his TDIU claim.  That evidence should also 
be considered in making the TDIU determination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill its duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to provide the names and 
addresses (if necessary) of all health 
care providers who have treated his 
service-connected disabilities and his 
back condition since April 2000.  All 
identified records should be obtained and 
associated with the claims file.

2.  After completion of the above, the 
veteran should be afforded VA 
examinations by first, a podiatrist, and 
then an orthopedic specialist, to 
determine the existence and severity of 
any bilateral foot and back conditions.  
The claims file and a complete copy of 
this REMAND must be provided the 
examiners for review prior to the 
examination, and the examination reports 
must note that the examiner reviewed the 
claims file, including the veteran's 
service medical records, his treatment 
reports, the reports of his prior VA 
examinations, any reports obtained under 
item 1, above, and the veteran's 
statements, including his hearing 
transcripts.  All indicated studies 
necessary to diagnose and render the 
opinions requested, such as X-rays or 
MRI's (magnetic resonance imaging), 
should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

After diagnosing any foot conditions 
found, the podiatrist is requested to 
provide an opinion as to whether it is at 
least as likely as not that any foot 
condition diagnosed, with the exception 
of the veteran's already service-
connected bilateral pes planus, was 
caused or aggravated by the veteran's 
active duty service or his bilateral pes 
planus.

The orthopedic specialist, after 
diagnosing any back conditions found, and 
after reviewing the podiatrist's 
examination report, is requested to 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
foot condition, including bilateral pes 
planus, which has been related by the 
podiatrist to the veteran's service or 
which has been determined to have been 
caused or aggravated by his bilateral pes 
planus, caused or aggravated any back 
condition diagnosed.

The examination reports should be typed.

3.  After completion of the above, the RO 
should review the examination reports to 
determine if they are sufficient to 
properly adjudicate the veteran's claims, 
and if appropriate, to rate any 
disability related to service or caused 
or aggravated by a service-connected 
disability.  If not, the reports should 
be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should then adjudicate all 
service connection issues on the merits, 
on the basis on all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  After completion of the above, the 
veteran should be afforded a VA 
examination to determine if it is at 
least as likely as not that he is totally 
disabled due solely to his service-
connected disabilities.  The claims file, 
including the just completed podiatry and 
orthopedic examination reports, and a 
complete copy of this REMAND must be 
provided the examiner for review prior to 
the examination, and the examination 
report must note that the examiner 
reviewed the claims file, including the 
veteran's service medical records, his 
treatment reports, the reports of his 
prior VA examinations, any reports 
obtained under item 1, above, the just 
completed podiatry and orthopedic 
examination reports, and the veteran's 
statements, including his hearing 
transcripts.  All indicated studies 
necessary to diagnose and render the 
opinion requested, such as X-rays or 
MRI's (magnetic resonance imaging), 
should be accomplished.

6.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's TDIU claim.  If 
not, the report should be returned as 
inadequate for adjudication purposes.  
See 38 C.F.R. § 4.2; Bruce, supra; 
Stegall, supra.

7.  The RO should then adjudicate the 
veteran's TDIU claim on the merits, on 
the basis on all the evidence of record 
and all applicable statutes, regulations, 
and caselaw, including the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an appropriate SSOC and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



